UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7217


TERRY RAMMOTT WALKER,

                   Plaintiff - Appellant,

             v.

W. ANDREW REESE, Doctor,

                   Defendant – Appellee,

             and

DIANA PURKS, Medical Coordinator; DR. KREK, Psychologist;
MAJOR ELLIOT, Chief Security,

                   Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00248-RAJ-JEB)


Submitted:    March 9, 2009                    Decided:   March 20, 2009


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Rammott Walker, Appellant Pro Se. John David McChesney,
RAWLS & MCNELIS, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry     Rammott    Walker       appeals   the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

We   have      reviewed    the     record    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Walker v. Purks, No. 2:06-cv-00248-RAJ-JEB (E.D. Va.

June 16, 2008).            We dispense with oral argument because the

facts    and    legal     contentions       are    adequately     presented    in   the

materials       before    the    court   and      argument      would   not   aid   the

decisional process.

                                                                              AFFIRMED




                                             2